Title: To John Adams from Jacob Morgan, 9 May 1794
From: Morgan, Jacob
To: Adams, John



Sir.
Philadelphia, 9th: May 1794

In compliance with the request of my FellowCitizens, I have the honor to transmit to you, a Copy of the Resolutions which were yesterday unanimously adopted, at their General Meeting, to express their sense of the proposition depending in Congress, for imposing an Excise on certain Domestic Manufactures, which you will be pleased to lay before the Senate.
I am, Sir, / Your Most Obedt. Hble serv.
 
Jacob MorganChairman